Citation Nr: 0909380	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of left knee arthrotomy.

2.  Entitlement to a rating in excess of 10 percent for a 
right hip disorder.

3.  Entitlement to a compensable rating for residual left 
knee scars prior to April 19, 2008, and a rating in excess of 
10 percent after April 19, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1961 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased 20 percent 
rating for the residuals of arthrotomy, left knee, and 
established service connection for a right hip disorder and a 
residual left knee scar.  In a June 2008 rating decision the 
RO granted an increased 10 percent rating for a residual left 
knee scar effective from April 19, 2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran's service-connected residuals of left knee 
arthrotomy are presently manifested by X-ray evidence of 
arthritis without evidence of lateral instability, recurrent 
subluxation, persuasive evidence of limited extension, or 
flexion limited to 30 degrees, including as a result of pain 
or functional loss.

3.  The Veteran's service-connected right hip disorder is 
presently manifested by X-ray evidence of arthritis and thigh 
extension limited to 5 degrees without evidence of flexion 
limited to 45 degrees, abduction limited beyond 10 degrees, 
adduction limited by an inability to cross legs, or limited 
rotation by an inability to toe-out more than 15 degrees, 
including as a result of pain and dysfunction.

4.  The Veteran's service-connected residual left knee scars 
prior to April 19, 2008, were manifested by surgical scars 
without evidence of painful superficial scarring on 
examination.

5.  The Veteran's service-connected residual left knee scars 
after April 19, 2008, are manifested by surgical scars that 
were painful on examination. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
residuals of left knee arthrotomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).

2.  The criteria for a rating in excess of 10 percent for a 
right hip disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (2008).

3.  The criteria for a compensable rating for a residual left 
knee scar prior to April 19, 2008, and a rating in excess of 
10 percent after April 19, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (before and after October 23, 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in February 2004, June 2004, and April 
2006.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  An additional notice 
as to these matters was provided in August 2008.  Although 
the rating criteria for scars were revised effective October 
23, 2008, the Board finds the criteria pertinent to the 
present claim were not substantially changed and that the 
Veteran has been adequately notified of the criteria 
necessary for an increased rating.  See 73 Fed. Reg. 54708-
54712 (Sept. 23, 2008).

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Factual Background

Service treatment records include the Veteran's enlistment 
physical examination report in which it was specifically 
noted that the left knee was normal. Other service treatment 
records show that in September 1965, the Veteran reported he 
sustained a left knee injury playing high school sports in 
approximately 1958.  In October 1965, he complained of a two 
to three month history of severe pain.  An arthrotomy of the 
left knee was performed in October 1965 with shaving of the 
cartilage of the left medial condyle and excision of the 
semilunar cartilage of the left knee joint.  A January 1966 
medical board report noted diagnoses of moderate 
osteochondritis of the left knee and an old left medial 
meniscus tear secondary to an injury in 1958.  It was the 
examiner's opinion that the onset of the Veteran's injury 
occurred prior to service, but that it had been aggravated by 
service.  

Private medical records dated in August 2000 show X-rays 
revealed moderate degenerative arthritic changes more 
advanced in the left knee.  There was narrowing of the medial 
knee joint space and prominent soft tissue calcification 
adjacent to the medial tibial condyle.  Private medical 
records dated in January 2004 noted the Veteran had severe 
degenerative osteoarthritis to the hips and knees.

In correspondence received on January 26, 2004, the Veteran, 
in essence, requested entitlement to an increased rating for 
his left knee disorder and entitlement to service connection 
for a right hip disorder.  He complained of increasing pain 
over the past five years.  In a subsequent statement he 
complained of excruciating left knee and right hip pain and 
stated he was unable work to the fullest of his ability 
approximately six or seven times each year.  

On VA examination in March 2004 the Veteran reported that he 
had retired on disability from the United States Postal 
Service earlier that month.  He complained of constant left 
knee pain that was worse with changes in the weather and 
climbing stairs.  He described the pain as dull or numbing in 
nature.  He stated he was able to walk approximately 150 feet 
and that he used a straight cane.  He denied any buckling or 
locking.  He reported evidence of swelling and that he had 
episodes of increased pain six to seven times per year that 
lasted from seven to ten days and required bed rest.  He 
complained of pain on repetitive use and stated he could not 
perform a deep knee bend.  He also stated he had developed 
right hip pain approximately 10 years earlier secondary to 
changes in his gait due to left knee pain.  

The examiner noted the Veteran walked with an antalgic gait 
using a straight cane and did not use any orthotic devices on 
his knee.  Examination revealed a surgical scar approximately 
eight centimeters in length and one centimeter in width.  The 
scar was not fixed and was nontender.  It was well healed.  
There was slight effusion of the knee and slight crepitus 
with range of motion.  He complained of pain at the end 
points of flexion and extension.  Motion was from 0 to 90 
degrees.  There was no instability with varus, valgus, or 
anterior and posterior stressing.  Motor strength was 5-/5, 
but was not with full effort due to knee pain.  McMurray 
signs were negative.  There was no evidence of quadriceps 
atrophy.  An examination of the right hip revealed pain on 
flexion with flexion to 100 degrees.  Extension was to 30 
degrees, adduction was to 20 degrees, abduction was to 
40 degrees, external rotation was to 50 degrees, and internal 
rotation was to 30 degrees.  There were complaints of pain at 
the end points of all motion.  Motor strength was 5/5 in all 
planes.  There was no pain on palpation.  The diagnoses 
included status post left knee surgery and right hip pain.  
X-rays revealed left knee osteoarthritis with small effusion, 
an irregular ossific density in the medial joint line of 
questionable etiology, and mild right hip osteoarthritis.  In 
a September 2004 addendum the examiner stated the Veteran's 
right hip disorder was at least as likely as not due to the 
left knee injury.  

VA examination in May 2006 revealed the Veteran used a cane 
as an assistive device for walking.  He reported he was 
unable to stand for more than a few minutes and that he 
experienced symptoms of giving way and pain.  He denied 
instability, stiffness, weakness, dislocation or subluxation, 
locking, effusion, or inflammation.  He complained of 
moderate flare-ups of joint disease every two to three weeks.  
The examiner noted the Veteran's gait was antalgic.  Left 
knee active and passive range of motion studies against 
gravity revealed flexion to 130 degrees without additional 
limitation of motion on repetitive use.  Active and passive 
range of motion studies against gravity revealed extension 
from minus 10 to 0 degrees without additional limitation of 
motion on repetitive use.  Right hip flexion studies revealed 
active motion against gravity from 0 to 120 degrees without 
additional limitation of motion on repetitive use.  Active 
extension against gravity was from 0 to 45 degrees without 
additional limitation of motion on repetitive use.  Active 
abduction against gravity was from 0 to 45 degrees without 
additional limitation of motion on repetitive use.  Active 
adduction against gravity was from 0 to 25 degrees without 
additional limitation of motion on repetitive use.  Internal 
rotation was from 0 to 45 degrees without additional 
limitation of motion on repetitive use.  External rotation 
was from 0 to 50 degrees without additional limitation of 
motion on repetitive use.  There were two surgical scars 
along the left knee including a 6 centimeter (cm) scar medial 
to the left patella that was .5 cm in width and a 5.5 cm by 
.5 cm scar along the medial left knee.  The scars were 
nontender, normal in appearance, and did not adhere to 
underlying tissues or interfere with any bone, muscle, nerve, 
vascular, or joint function.  The diagnoses included 
degenerative joint disease of the left knee and mild right 
hip degenerative joint disease.  The examiner noted that the 
left knee disability prevented the Veteran from exercise and 
sports, but had no effect upon other activities of daily 
living.  

On VA examination in July 2006 the Veteran complained that 
his left knee pain was worsening over time and was constant, 
sharp, and aching.  He estimated his pain as seven or eight 
on a ten point scale.  The pain was aggravated by walking.  
He also complained of right hip pain that was intermittent, 
aching, and sharp estimated as seven on a ten point scale.  
His hip pain was aggravated by walking and standing.  It was 
noted the Veteran had retired from the postal service, that 
he was independent in his activities of daily living, and 
that he used a cane for ambulation.  The examiner noted the 
right hip demonstrated no gross deformity and that there was 
no tenderness to palpation.  Range of motion studies of the 
right hip revealed flexion to 85 degrees, extension to 
10 degrees, abduction to 15 degrees, adduction to 10 degrees, 
internal rotation to 0 degrees, and external rotation to 15 
degrees.  There was pain throughout the range of motion, but 
no change after five repetitions.  There was no evidence of 
fatigue, weakness, or lack of endurance.  There was a 
positive Patrick sign on the right side.  

An examination of the left knee revealed a well-healed 
surgical incision approximately 6 cm in length.  There was no 
evidence of joint effusion.  There was mild tenderness to 
palpation over the medial and lateral joint lines.  Range of 
motion was from 0 to 125 degrees associated with pain after 
the range of motion.  There was no change after five 
repetitions.  There was no evidence of fatigue, weakness, 
lack of endurance, or ligamentous laxity.  McMurray's testing 
was negative.  Gait was normal with the assistance of a cane.  
The diagnoses included bilateral hip osteoarthritis and left 
knee osteoarthritis.  

At his personal hearing in March 2008 the Veteran testified 
that when he awoke in the mornings he had to use a walker to 
get to the bathroom and that he had to use a cane for the 
remainder of the day.  He stated he was unable to stand for 
very long and that his knee and hip pain had precipitated his 
retirement from the postal service.  He reported that his 
left knee scar was sensitive in cold, wet, or damp weather.  

On VA examination in April 2008 the Veteran complained of 
constant left knee pain estimated on average as seven on a 
ten point scale.  He stated his pain was aggravated by going 
up and down stairs and by cold, damp weather.  He reported 
his left knee popped and at times buckled and locked.  He 
also stated his hip pain had worsened over time and was 
intermittent.  He estimated his hip pain on average as seven 
on a ten point scale and stated it was aggravated by 
prolonged standing.  The examiner noted he had retired from 
the postal service and was independent in activities of daily 
living most of the time, but that he required the assistance 
of his spouse with showering.  It was noted he used a cane 
for ambulation, but did not use any other braces or assistive 
devices.  An examination of the right hip revealed no gross 
deformity.  There was tenderness to palpation over the right 
trochanteric bursa.  Range of motion studies revealed flexion 
to 85 degrees, extension to 5 degrees, internal rotation to 
10 degrees, external rotation to 20 degrees, adduction to 15 
degrees, and abduction to 25 degrees.  All motions were 
associated with pain at the endpoints.  Pain and motion was 
unchanged after three repetitions.  There was no evidence of 
fatigue, weakness, or lack of endurance.  There was a 
positive Patrick sign on the right side.  

Examination of the left knee revealed a 10 cm by .7 cm 
surgical scar over the anterior medial aspect of the left 
knee.  There was mild tenderness to palpation over the scar, 
but no skin adhesion.  Sensation was intact over the scar.  
There was mild tenderness to palpation over the medial and 
lateral joint lines.  There was no evidence of joint 
effusion.  Range of motion was from 0 to 125 degrees 
associated with mild pain at the endpoints.  Pain and motion 
were unchanged after five repetitions.  There was no evidence 
of fatigue, weakness, of lack of endurance.  Anterior drawer, 
Lachman's, and McMurray's testing were negative.  The 
diagnoses included bilateral hip osteoarthritis, bilateral 
knee osteoarthritis, and left knee scar formation.  

Left Knee Disability

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a Veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Code 5257 the Veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the Veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected residuals of left knee arthrotomy 
are presently manifested by X-ray evidence of arthritis 
without evidence of lateral instability, recurrent 
subluxation, persuasive evidence of limited extension, or 
flexion limited to 30 degrees, including as a result of pain 
or functional loss.  Although the RO has rated the Veteran's 
residuals of left knee arthrotomy under the criteria of 
Diagnostic Code 5257, the Board finds there is no objective 
evidence of lateral instability or recurrent subluxation and 
that the disability is more appropriately rated under 
Diagnostic Code 5260.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  

The medical evidence in this case shows that upon VA 
examination in March 2004 the Veteran's left knee disability 
was not unstable and that leg extension was full.  Leg 
flexion was limited at 90 degrees and the Veteran complained 
of pain at the endpoints of motion.  Studies in May 2006 
revealed extension limited by 10 degrees from full extension 
and flexion to 130 degrees without additional limitation of 
motion on repetitive use.  On VA examination in July 2006 
left knee motion was from 0 to 125 degrees.  There were 
complaints of pain after motion, but no change after five 
repetitions and no evidence of fatigue, weakness, lack of 
endurance, or ligamentous laxity.  An April 2008 examination 
noted motion from 0 to 125 degrees with mild pain at the 
endpoints.  Pain and motion were unchanged after five 
repetitions and there was no evidence of fatigue, weakness, 
or lack of endurance.  

Although the Veteran complained of buckling and locking upon 
examination in April 2008, anterior drawer, Lachman's, and 
McMurray's testing at that time were negative.  The overall 
medical evidence of record is not indicative of a left knee 
disability manifested by any objective evidence of lateral 
instability or recurrent subluxation.  The Board also finds 
the May 2006 examination finding of extension limited from 
full motion by 10 degrees is inconsistent with the other 
objective medical evidence of record and that the persuasive 
evidence demonstrates full extension without additional 
limitation due to pain or dysfunction.  Therefore, 
entitlement to higher or "staged" ratings in excess of 20 
percent for the residuals of left knee arthrotomy is not 
warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the case outside the norm so as to warrant an extraschedular 
rating.  The Veteran's service-connected disorder is 
adequately rated under the available schedular criteria.  The 
objective findings of physical impairment are well 
documented.  Although the Veteran reported he was unable to 
work at his previous occupation, the Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment as a result of the service-connected 
disability.  In fact, a March 2004 private medical statement 
attributed the Veteran's inability to work to a lumbar spine 
disorder.  A May 2006 VA examiner found the left knee 
disability prevented the Veteran from exercise and sports, 
but that it had no effect upon other activities of daily 
living.  

The Board further finds that the Veteran's reported 
employment impairment was addressed in an unappealed October 
2006 rating decision denying entitlement to a total 
disability rating based upon individual unemployability and 
that the Veteran has submitted no new evidence as to this 
matter.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.

Right Hip Disability

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2008).

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2008).

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2008).

      
38 C.F.R. § 4.71, Plate II (2008)

Based upon the evidence of record, the Board finds the 
Veteran's service-connected right hip disorder is presently 
manifested by X-ray evidence of arthritis and thigh extension 
limited to 5 degrees without evidence of flexion limited to 
45 degrees, abduction limited beyond 10 degrees, adduction 
limited by an inability to cross legs, or limited rotation by 
an inability to toe-out more than 15 degrees, including as a 
result of pain and dysfunction.  The medical evidence shows 
that upon examination of the right hip in March 2004 there 
was flexion to 100 degrees, extension to 30 degrees, 
adduction to 20 degrees, abduction to 40 degrees, external 
rotation to 50 degrees, and internal rotation to 30 degrees.  
There were complaints of pain at the end points of all 
motion.  

On examination in May 2006 motion against gravity was from 0 
to 120 degrees with extension to 45 degrees, abduction to 45 
degrees, adduction to 25 degrees, internal rotation to 45 
degrees, and external rotation to 50 degrees.  There was no 
additional limitation of motion on repetitive use.  Motion 
studies in July 2006 revealed flexion to 85 degrees, 
extension to 10 degrees, abduction to 15 degrees, adduction 
to 10 degrees, internal rotation to 0 degrees, and external 
rotation to 15 degrees.  Range of motion studies in April 
2008 revealed flexion to 85 degrees, extension to 5 degrees, 
internal rotation to 10 degrees, external rotation to 
20 degrees, adduction to 15 degrees, and abduction to 25 
degrees.  The motions were associated with pain at the 
endpoints, but pain and motion was unchanged after three 
repetitions and there was no evidence of fatigue, weakness, 
or lack of endurance.

The overall evidence of record demonstrates no more than 
arthritis of the right hip shown by X-ray and, upon the most 
recent objective findings, right thigh extension limited to 5 
degrees.  Therefore, entitlement to higher or "staged" 
ratings in excess of 10 percent for a right hip disorder is 
not warranted.  There is no evidence of any unusual or 
exceptional circumstances that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The preponderance of the evidence is against the claim for an 
increased rating.

Left Knee Scar Disability

During the course of this appeal VA regulations for the 
evaluation of skin disabilities were revised, effective 
October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 
2008).  The additions and revisions include provisions that a 
Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 
7803, 7804, or 7805 before October 23, 2008, can request 
review irrespective of whether the disability has increased 
since the last review.  VA will review that Veteran's 
disability rating to determine entitlement to a higher rating 
as a claim for an increased rating for purposes of 
determining the effective date of any award; however, in no 
case will the award be effective before October 23, 2008.  
Id.  Where the law or regulations governing a claim are 
changed while the claim is pending the version most favorable 
to the claimant applies (from the effective date of the 
change), absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. (See Sec. 4.68 of this part on the 
amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
October 23, 2008).
780
4
Scar(s), unstable or painful:


Five or more scars that are unstable or 
painful
30

Three or four scars that are unstable or 
painful
20

One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering 
of skin over the scar
 
 
Note (2): If one or more scars are both 
unstable and painful, add 10 percent to the 
evaluation that is based on the total number 
of unstable or painful scars.


Note (3): Scars evaluated under diagnostic 
codes 7800, 7801, 7802, or 7805 may also 
receive an evaluation under this diagnostic 
code, when applicable.

780
5
Scars, other (including linear scars) and 
other effects of scars evaluated under 
diagnostic codes 7800, 7801, 7802, and 7804

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 
23, 2008).

7802
Burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are 
superficial and nonlinear:  


Area or areas of 144 square inches (929 sq. 
cm.) or greater
10

Note (1): A superficial scar is one not 
associated with underlying soft tissue damage  


Note (2): If multiple qualifying scars are 
present, or if a single qualifying scar 
affects more than one extremity, or a single 
qualifying scar affects one or more 
extremities and either the anterior portion 
or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the 
anterior portion and the posterior portion of 
the trunk, assign a separate evaluation for 
each affected extremity based on the total 
area of the qualifying scars that affect that 
extremity, assign a separate evaluation based 
on the total area of the qualifying scars 
that affect the anterior portion of the 
trunk, and assign a separate evaluation based 
on the total area of the qualifying scars 
that affect the posterior portion of the 
trunk. The midaxillary line on each side 
separates the anterior and posterior portions 
of the trunk. Combine the separate 
evaluations under § 4.25. Qualifying scars 
are scars that are nonlinear, superficial, 
and are not located on the head, face, or 
neck  

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective October 
23, 2008).

Based upon the evidence of record, the Board finds the 
Veteran's service-connected residual left knee scars prior to 
April 19, 2008, were manifested by surgical scars without 
evidence of painful superficial scarring on examination.  The 
evidence reveals two surgical scars that were not painful on 
examination prior to April 19, 2008.  There is no evidence of 
deep or unstable scars, more than two painful superficial 
scars, nor superficial scars more than 929 square centimeters 
in area as to warrant any higher or "staged" ratings under 
the old or new rating criteria.  Therefore, entitlement to a 
compensable rating for residual left knee scars prior to 
April 19, 2008, and a rating in excess of 10 percent after 
April 19, 2008, is not warranted.  There is no evidence of 
any unusual or exceptional circumstances that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The preponderance of the evidence is 
against the claim.


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of arthrotomy, left knee, is denied.

Entitlement to a rating in excess of 10 percent for a right 
hip disorder is denied.

Entitlement to a compensable rating for residual left knee 
scars prior to April 19, 2008, and a rating in excess of 10 
percent after April 19, 2008, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


